Citation Nr: 1123898	
Decision Date: 06/23/11    Archive Date: 06/29/11

DOCKET NO.  09-22 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for lumbar spine disability.

2.  Entitlement to service connection for bilateral knee disability.

3.  Entitlement to service connection for onychomycosis of the bilateral feet.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Navy from February 1993 to November 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied the Veteran's claims.

The Veteran's original appeal also encompassed entitlement to service connection for gastroesophageal reflux (GERD)/hiatal hernia.  In a June 2009 rating decision, service connection was granted for GERD and a 10 percent disability rating was assigned.  To the Board's knowledge, the Veteran has not disagreed with that decision.  That matter has accordingly been resolved.  See Grantham v. Brown, 
114 F.3d 1136 (Fed. Cir. 1997) [where an appealed claim for service connection is granted during the pendency of the appeal, a second NOD must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection].


FINDINGS OF FACT

1.  The competent medical evidence of record shows that the Veteran is currently diagnosed with spondylolistheis at L5, bilateral knee strain, and onychomycosis of the feet.

2.  The competent medical and other evidence of record serves to establish continuity of the Veteran's claimed spondylolistheis of the lumbar spine, bilateral knee strain, and onychomycosis of the bilateral feet after military service.





CONCLUSIONS OF LAW

1.  The Veteran's currently diagnosed spondylolistheis of the lumbar spine was incurred in military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

2.  The Veteran's currently diagnosed bilateral knee strain was incurred in military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

3.  The Veteran's currently diagnosed onychomycosis of the feet was incurred in military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to service connection for lumbar spine disability, bilateral knee disability, and onychomycosis of the feet, which he contends were incurred during his military service.  

In the interest of clarity, the Board will discuss certain preliminary matters.  The Board will then render a decision.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist claimants in the development of their claims.  

A VCAA notice letter was sent to the Veteran regarding his service connection claims in November 2008.  The Board need not, however, discuss the sufficiency of either the VCAA notice letter or VA's development of the claims in light of the fact that the Board is granting them.  Thus, any potential error on the part of VA in complying with the provisions of the VCAA has essentially been rendered moot by the Board's grant of the benefits sought on appeal.

Accordingly, the Board will proceed to a decision as to the issues on appeal.

1.  Entitlement to service connection for lumbar spine disability.

2.  Entitlement to service connection for bilateral knee disability.

3.  Entitlement to service connection for onychomycosis of the feet.

As the resolution of these claims involves the application of similar facts to identical law, they will be addressed together for the purpose of economy.

Pertinent law and regulations

Service connection - in general

Service connection may be established for a disability resulting from a disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110 (West 2002).

In order to establish service connection for the claimed disorder, there must be (1) competent and credible evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) competent and credible evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009), Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 


Continuity of symptomatology

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease identity is established, there is no requirement of an evidentiary showing of continuity.  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  See 38 C.F.R. § 3.303(b) (2010).

The mere fact of an in-service injury is not enough; there must be evidence of a chronic disability resulting from that injury.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  See 38 C.F.R. § 3.303(b) (2010).

Standard of review

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2010).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.




Analysis

In order for service connection to be granted, three elements must be present:  (1) a current disability; (2) in-service incurrence of disease or injury; and (3) medical nexus between the first two elements.  See Shedden, supra.

As to element (1), magnetic resonance imaging (MRI) dated in November 2004 revealed "a spondylolisthesis present at L5-S1 and severe right neural foraminal narrowing."  After surgery in January 2005, a follow-up MRI report dated September 2007 revealed "post-operative changes at L5-S1 with small amount of residual subluxation."  See the private treatment records dated November 2004 and September 2007.  The March 2009 VA examiner confirmed these findings and diagnosed the Veteran with lumbar spine strain.  The VA examiner also diagnosed the Veteran with bilateral knee strain and toenail fungus of the bilateral feet.  Accordingly, element (1), current disability, is satisfied as to all three claims.

With respect to element (2), service treatment records show that the Veteran was initially treated for mechanical low back pain in June 1995.  Subsequent service treatment records documented the Veteran's continuing complaints of recurrent low back pain.  See service treatment records dated March 1996, September 1999, September 2000, October 2000, and November 2000.  Service treatment records also showed in-service treatment for bilateral knee pain in March 1993 with a subsequent complaint of left knee pain in September 1999.  The Veteran was diagnosed with patellofemoral pain syndrome of the left knee at that time.  A periodic examination dated February 1997 documented the Veteran's complaint of swollen or painful "knees after PT" and "exercise related knee pain."  Additionally, past medical treatment for onychomycosis was noted in a service treatment record dated August 2001.  The September 2001 service separation examination documented "athletes foot/tinea unguium" as well as "[p]ainful knees upon walking."  Accordingly, element (2) is also satisfied as to the three claims.

Regarding the third element, medical nexus, the record contains no medical opinion linking the Veteran's current lumbar spine, bilateral knee, and onychomycosis diagnoses with his in-service complaints and treatment.  However, after reviewing the claims folder, the Board believes that service connection may be granted based on continuity of symptomatology.  See 38 C.F.R. § 3.303(b), discussed above.

The Veteran has argued that he experienced lumbar spine and bilateral knee problems as well as onychomycosis of the bilateral feet during his military service which have continued since his discharge.  See, e.g., the Veteran's notice of disagreement dated May 2009 and the Veteran's statement dated October 2009.  The Board has no reason to disbelieve the Veteran's contentions.  While the Board notes that laypersons without medical training are not qualified to render medical opinions regarding matters such as diagnosis, onset, and etiology of disease, which call for specialized medical knowledge, they are allowed to report on observable symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), cf. Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  Crucially, the undersigned found the Veteran's statements regarding his in-service treatment and continuity of symptomatology since service discharge to be credible as to all three claims.

Moreover, the Veteran's statements concerning continuity of symptomatology are corroborated by the medical evidence of record.  VA treatment records show that the Veteran sought treatment for bilateral knee pain and onychomycosis in March 2002, less than four months after his November 2001 active duty discharge.  Additionally, a private treatment record dated in October 2003 for a "follow/up on back" noted a continuing diagnosis of "lumbosacral spondylolisthesis grade I; muscle spasm of L5 on S1."  A spinal fusion was performed in January 2005.  Continuing complaints of low back pain secondary to spondylolisthesis of the lumbar spine are documented in the Veteran's medical records.  See, e.g., the private treatment records dated October 2006 and September 2007.  

The Board recognizes there is, of record, a March 2009 VA medical opinion with August 2009 addendum which indicates that the Veteran's lumbar spine and bilateral knee disabilities and onychomycosis were not the result of the Veteran's military service.  However, the Board finds that this opinion is outweighed by the medical evidence of record demonstrating continuity of symptomatology.  

When viewed as a whole, the evidence, to include in-service and post-service treatment reports as well as the Veteran's competent and credible lay statements, illustrate that the Veteran has suffered from a chronic lumbar spine and bilateral knee disabilities and onychomycosis during service and continuing after his military service discharge.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994); Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  Continuity of symptomatology is therefore established.  The benefits sought on appeal are accordingly allowed.


ORDER

Entitlement to service connection for spondylolisthesis of the lumbar spine is granted.

Entitlement to service connection for bilateral knee strain is granted.

Entitlement to service connection for onychomycosis of the feet is granted.





____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


